      Case 2:18-cr-00058-RMP    ECF No. 148    filed 07/29/20     PageID.697 Page 1 of 4




1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


2                                                                 Jul 29, 2020
                                                                     SEAN F. MCAVOY, CLERK
3

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                 NO: 2:18-CR-58-RMP-1
8                              Plaintiff,
                                                 ORDER DENYING DEFENDANT’S
9           v.                                   MOTION FOR RELEASE PENDING
                                                 SENTENCING
10    DENNIS MICHAEL HOGAN,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant Dennis Michael Hogan’s Motion for

14   Release Pending Sentencing, ECF No. 142. Having reviewed Defendant’s Motion,

15   ECF No. 142; the Government’s response opposing Defendant’s release, ECF No.

16   144; Defendant’s reply and supporting affidavit, ECF Nos. 145 and 146; and the

17   remaining argument; and having heard oral argument from counsel and remarks

18   from Defendant, who is in custody of the U.S. Marshal and appeared before the

19   Court via video conference from the Spokane County Jail; the Court is fully

20   informed. This Order memorializes the Court’s oral ruling at the conclusion of the

21   hearing.

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE PENDING
     SENTENCING ~ 1
      Case 2:18-cr-00058-RMP     ECF No. 148    filed 07/29/20   PageID.698 Page 2 of 4




1          On February 18, 2020, Defendant pleaded guilty to Count 2 of a 13-count

2    superseding indictment. ECF No. 122. Count 2 charged online enticement of a

3    minor female, in violation of 18 U.S.C. § 2422(b).

4          Prior to Defendant’s change of plea, on January 29, 2020, United States

5    Magistrate Judge John T. Rodgers revoked Defendant’s pretrial release following a

6    detention hearing and after concluding that Defendant had violated a term of his

7    supervised release prohibiting him from accessing the internet. ECF No. 118.

8    Based on evidence and argument presented at the detention hearing, Judge Rodgers

9    found that Defendant had admitted to using the internet to communicate with his

10   son through Snapchat. Id. at 2. Judge Rodgers found that Defendant had accessed

11   the internet for this purpose despite regularly using text messaging, which did not

12   utilize an internet connection, and having twice been denied a modification of

13   pretrial release conditions to allow access to the internet. Id. Judge Rodgers

14   further found that Defendant had not rebutted “somewhat inferential” evidence

15   from the Government that Defendant had accessed the internet “regarding the

16   purchase of a fake Idaho driver’s license.” Id.

17         Sentencing is scheduled for August 26, 2020. ECF No. 138. Pursuant to the

18   Fed. R. Crim. P. 11(c)(1)(C) plea agreement, the parties agreed to a term of

19   imprisonment range of imprisonment of 120 to 180 months. ECF No. 122 at 2.

20

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE PENDING
     SENTENCING ~ 2
      Case 2:18-cr-00058-RMP      ECF No. 148     filed 07/29/20   PageID.699 Page 3 of 4




1          Section 3143 of the Bail Reform Act, 18 U.S.C. § 3141 et seq., addresses the

2    standard to be used when considering release or detention of a defendant pending

3    sentence. Section 3143 provides

4          The judicial officer shall order that a person who has been found guilty
           of an offense and who is awaiting imposition or execution of sentence
5          . . . be detained, unless the judicial officer finds by clear and convincing
           evidence that the person is not likely to flee or pose a danger to the
6          safety of any other person or the community if released under section
           3142(b) or (c). If the judicial officer makes such a finding, such judicial
7          officer shall order the release of the person in accordance with section
           3142(b) or (c).
8
     18 U.S.C. § 3143(a)(1). “The burden of establishing by clear and convincing
9
     evidence that the person will not flee or pose a danger to any other person or the
10
     community rests with the person.” Fed. R. Crim. P. 32.1(a)(6).
11
           Defendant set forth a variety of reasons why he requires additional time
12
     before his anticipated custodial sentence to settle his business and personal affairs.
13
     However, Defendant’s understandable interest in spending the remaining weeks
14
     before his sentencing to arrange his business and personal affairs, and to pursue
15
     non-emergent dental and medical care, does not amount to clear and convincing
16
     evidence that Defendant does not pose a risk of flight or a danger to the
17
     community. Rather, Defendant’s disregard for a condition of supervised release,
18
     access to the internet, that is directly related to the offense to which Defendant
19
     pleaded guilty, supports that Defendant poses a danger to other people and the
20
     community. Defendant also has not rebutted the evidence produced by the
21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE PENDING
     SENTENCING ~ 3
      Case 2:18-cr-00058-RMP     ECF No. 148    filed 07/29/20   PageID.700 Page 4 of 4




1    Government at the January 2020 detention hearing before Judge Rodgers that

2    indicated that Defendant may have been seeking a fake driver’s license. Although

3    the Court is sympathetic to Defendant’s circumstances, specifically his interest in

4    taking care of needs and responsibilities that will be more difficult to manage while

5    incarcerated, the Court concludes that Defendant has failed to provide clear and

6    convincing evidence that supports release under 18 U.S.C. § 3143(a)(1).

7          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

8    Release Pending Sentencing, ECF No. 142, is DENIED.

9          The District Court Clerk is directed to enter this Order and provide copies to

10   counsel.

11         DATED July 29, 2020.

12
                                                s/ Rosanna Malouf Peterson
13                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
14

15

16

17

18

19

20

21

     ORDER DENYING DEFENDANT’S MOTION FOR RELEASE PENDING
     SENTENCING ~ 4
